Citation Nr: 0832080	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  05-05 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to June 
1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in July 2006.  
That development was completed, and the case has since been 
returned to the Board for appellate review.

The Board notes that additional evidence has been received, 
namely a lay statement from the veteran's ex-wife, which was 
not previously considered by the RO.   Although the veteran 
did not submit a waiver of the RO's initial consideration of 
the evidence, the Board notes that the evidence is not 
relevant in this case.  In this regard, the lay statement 
describes the veteran's behavior changes, but it does not 
verify an in-service stressor.  Nor does it show that the 
veteran has a current diagnosis of PTSD.  The verification of 
an in-service stressor and a current diagnosis are the two 
elements upon which this case revolves, and the lay statement 
does not address either of these elements.  Therefore, the 
Board will proceed with a decision in this case.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not shown to have engaged in combat with 
the enemy or to have been a prisoner of war (POW) during her 
period of service.

3.  The veteran is not shown to currently have PTSD that is 
causally or etiologically related to her military service.
CONCLUSION OF LAW

PTSD was not incurred in active service. 38 U.S.C.A. §§ 1110, 
1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).

In this case, the RO did provide the appellant with notice in 
January 2004, prior to the initial decision on the claim in 
April 2004, as well as in May 2006, July 2006, and April 
2008.  Therefore, the timing requirement of the notice as set 
forth in Pelegrini has been met and to decide the appeal 
would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the appellant 
in the notice letters about the information and evidence that 
is necessary to substantiate his claim for service 
connection. Specifically, the January 2004 letter stated that 
the evidence must show that he had an injury in military 
service or a disease that began in, or was made worse during 
military service, or that there was an event in service that 
caused injury or disease; that he has a current physical or 
mental disability; and, that there is a relationship between 
his current disability and an injury, disease, or event in 
military service.  The January 2004 letter also explained 
that in order to substantiate the veteran's claim for service 
connection for PTSD he needed evidence verifying his claimed 
in-service stressor.  The January 2004 and July 2006 letters 
specifically notified the veteran that he needed to provide 
additional details regarding his claimed in-service stressor.  
Both of those letters further requested that he complete and 
return the enclosed questionnaire regarding the details of 
the claimed in-service stressors.  Additionally, the December 
2004 statement of the case (SOC) and the December 2005 and 
June 2008 supplemental statements of the case (SSOC) notified 
the veteran of the reasons for the denial of his application 
and, in so doing, informed him of the evidence that was 
needed to substantiate his claim.

In addition, the RO notified the appellant in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the January 2004, July 2006, and 
April 2008 letters indicated that reasonable efforts would be 
made to help him obtain evidence necessary to support his 
claim, including that VA was requesting all records held by 
Federal agencies, such as service medical records, military 
records, and VA medical records.  The appellant was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claim.
,
The RO also informed the appellant about the information and 
evidence that he was expected to provide.  Specifically, the 
January 2004, July 2006, and April 2008 letters notified the 
appellant that he must provide enough information about his 
records so that they could be requested from the agency or 
person that has them.  The January 2004 and July 2006 letters 
also requested that he complete and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if there 
were any private medical records that he would like VA to 
obtain on his behalf.  In addition, the January 2004, the 
July 2006, and April 2008 letters informed the veteran that 
it was his responsibility to ensure that VA receives all 
requested records that are not in the possession of a Federal 
department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date. In this regard, the Board notes 
that the May 2006 and July 2006 letters as well as the June 
2008 SSOC informed the veteran that a disability rating was 
assigned when a disability was determined to be service-
connected and that such a rating could be changed if there 
were changes in his condition.  The letters and SSOC also 
explained how disability ratings and effective dates were 
determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records and service personnel records are in the claims file 
and were reviewed by both the RO and the Board in connection 
with his claim.  The veteran has not identified any pertinent 
treatment records.  The veteran was also afforded a VA 
examination in August 2007 in connection with his claim for 
service connection for PTSD.  VA has further assisted the 
veteran and his representative throughout the course of this 
appeal by providing them with a SOC and SSOCs, which informed 
them of the laws and regulations relevant to the veteran's 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Service connection for PTSD requires a medical diagnosis of 
the disorder, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, as 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence.  If the VA determines that the 
veteran engaged in combat with the enemy or was a POW and the 
alleged stressor is combat or POW related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service." 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  
If, however, the VA determines that the veteran did not 
engage in combat with the enemy or was a POW, or that the 
veteran engaged in combat with the enemy or was a POW, but 
the alleged stressor is not combat or POW related, the 
veteran's lay testimony by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's statements or testimony. Cohen v. 
Brown, 10 Vet. App. 128 (1997).

Further, 38 C.F.R. § 4.125(a) requires that diagnoses of 
mental disorders conform to the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM- 
IV) and that if a diagnosis is not supported by the findings 
on the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror." DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition. Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for PTSD.  At 
the outset, the Board finds that the veteran did not engage 
in combat with the enemy during active service.  The 
veteran's duties as verified by available service personnel 
records have not been recognized as combat-related.  In this 
regard, the veteran's service records list his duty 
assignment as an aircraft electrician.  There is no 
indication that he was assigned to or participated in combat 
duties.  Nor do his available service records show that he 
received any awards or decorations indicative of combat 
service, such as a Bronze Star with V Device or Purple Heart.  
The Board does acknowledge that the veteran was awarded the 
National Defense Service Medal with a Bronze Service Star, 
the Vietnam Service Medal, the Republic of Vietnam Campaign 
Medal, the Army Achievement Medal, the Army Commendation 
Medal, and the Army Good Conduct Medal.   However, those 
awards are not indicative of combat.  As such, the Board 
finds that the veteran is not shown to have engaged in combat 
with the enemy.

As the record contains no evidence that the veteran engaged 
in combat with the enemy during active service, and he did 
not contend, nor has the evidence established that he was a 
POW, there must be credible supporting evidence of record 
that the alleged stressors actually occurred in order to 
warrant service connection.  In this case, the veteran claims 
that he was exposed to numerous stressful events while during 
his period of service.  Specifically, he identified six PTSD 
stressors that allegedly occurred during the first eight or 
nine months of his tour when he was serving with the 604th 
Transportation Company and stationed at Camp Holloway in 
Pleiku.

The first stressor allegedly took place on a Sunday within 
two to three months of the veteran's arrival in Vietnam.  The 
Viet Cong fired on the compound gate as the veteran was 
entering, and he had to run to evade enemy fire.

The second stressor occurred in October or November 1971 when 
the veteran was on board a helicopter during a test flight.  
The engine caught fire at 8000 feet, and the veteran feared 
the helicopter would explode.  The helicopter had a hard 
landing, and no one was injured.

The third stressor took place on December 26, 1971.  The Viet 
Cong launched tear gas into the compound and conducted a 
ground attack at night.

The fourth stressor was in January 1972.  The veteran 
witnessed a helicopter crash 150 feet away from his position 
on the flight line, and he saw the main rotor blade cut 
through the left gunners well and the crew chief's legs.  The 
co-pilot was killed and the crew chief lost both feet.

The fifth stressor took place during "Tet 72."  The veteran 
was part of a recovery crew sent out on a CH-47 helicopter in 
response to a downed Cobra near Kontum.  The veteran's 
helicopter started taking enemy fire and made a precautionary 
landing at Kontum where the veteran saw several body bags and 
the uncovered bodies of dead Vietnamese.

For the sixth stressor, the veteran reported multiple 
exposures to mortar attacks, perimeter probes, and perimeter 
mines until he was evacuated from Pleiku in April 1972.

Morning reports submitted by the 604th Transportation Company 
dated on August 11, 1972, indicating that the veteran was 
assigned to the unit and departed on August 11, 1972, for 
reassignment to Fort Stewart, Georgia.  The unit history 
shows that the unit was located in Camp Holloway, Pleiku, 
with the mission of direct maintenance support for aircraft.  
There is also a Technical Report of the United States Army 
Aircraft Accident stating that a UH-1C helicopter crashed 
approximately 300 meters north of the Camp Holloway, Pleiku, 
airfield runway in January 1971.  The aircraft was totally 
destroyed, and all three occupants were killed.  It is not 
clear that the veteran was a member of a helicopter crew.  In 
fact, there was no indication that the veteran was serving 
with that unit at that location in January 1971.  

Nevertheless, even assuming for the sake of argument that the 
veteran does have a verified in-service stressor, the Board 
finds that the medical evidence of record does not document 
the veteran as having a current diagnosis of PTSD.  In fact, 
the August 2007 VA examiner reviewed the veteran's claims 
file and stated that the veteran did not meet the criteria 
for PTSD.  Instead, the examiner diagnosed the veteran with 
alcohol dependence and poly-substance abuse in partial 
remission that did not appear to be caused by the veteran's 
military service.  

Direct service connection may be granted only when a 
disability was incurred or aggravated in line of duty, and 
not the result of the veteran's own willful misconduct or, 
for claims filed after October 31, 1990, the result of his or 
her abuse of alcohol or drugs. 38 C.F.R. § 3.301(a) (2007).  
Although service connection may be granted for alcoholism 
where it is shown to be secondary to a service-connected 
disorder, service connection may not be granted for primary 
alcoholism or an alcoholic-related disorder. 38 C.F.R. § 
3.310(a); Allen v. Principi, 237 F.3d 1368, 1370 (Fed. Cir. 
2001).

Based on the foregoing, the Board finds that the veteran does 
not have a current diagnosis of PTSD.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation. 38 U.S.C.A. § 1110, 1131; see 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Because the 
medical evidence does not establish that the veteran has a 
current diagnosis of PTSD in this case, the Board finds that 
the veteran is not entitled to service connection for PTSD.  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for PTSD is not warranted.





ORDER

Service connection for PTSD is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


